


Exhibit 10a(4)

 

 

 

Margaret M. Pego, SPHR

Human Resources

 

Vice President - Human Resources

80 Park Plaza, 21A, Newark, NJ 07102

 

tel: 973.430.7243 fax: 973.643.6063

 

 

email: Margaret.Pego@pseg.com

 

 

 

 

 

 

PSEG

 

 

Services Corporation

 

 

 

 

December 8, 2006

 

 

 

Mr. William Levis

 

 

106 Carlton Drive

 

 

Chaddsford, PA 19317

 

 

 

 

 

Dear Bill:

 

 

          We are pleased to offer you the position of President and Chief
Nuclear Officer of PSEG Nuclear, LLC, a subsidiary of PSEG Power, LLC, effective
January 1, 2007 (“DOE”). In this position, you will be an employee of PSEG
Power. While you are employed by PSEG Power, you will devote substantially all
of your business time and efforts to the performance of your duties and use your
best efforts in such endeavors. Your acceptance of this offer of employment
constitutes your representation that your execution and performance of the
requirements of this position will not be in violation of any other agreement to
which you are a party. PSEG Power is a subsidiary of Public Service Enterprise
Group Incorporated (Enterprise or PSEG). You may be assigned to another
executive position of similar or greater responsibility by the Chief Executive
Officer of Enterprise.

          You will be paid a base salary of $500,000 and will be eligible for
your first salary review in December 2007. Salary reviews will be conducted
annually thereafter.

          Within 45 days following your DOE, PSEG Power will make a cash payment
to you in the amount of $500,000 (subject to withholdings according to the IRS
and Company policy). This bonus must be repaid, and you agree to repay it, if
you leave the Company (voluntarily or are terminated for cause): within five (5)
years of your DOE. In addition, if your 2006 annual incentive payment from
Exelon Corporation is less than $230,000, you will receive a lump sum payment
equaling the difference between $230,000 and such amount within ninety days.

          You will participate in PSEG’s Management Incentive Compensation Plan
(MICP) under the terms and conditions of that Plan. Your target incentive award
will be 60% of your base salary. You may, however, be eligible to receive up to
90% of your base salary

 

--------------------------------------------------------------------------------

 

1 “Cause” means (i) the willful or negligent dereliction of, and continued
failure by you to perform your dutieswith PSEG Power (other than any such
failure resulting from your incapacity due to physical or mental illness),after
a written demand for performance is delivered to you by the President - PSEG
Power, L.L.C., whichidentifies the manner in which he believes that you have not
so performed your duties; (ii) any conductconstituting a felony or moral
turpitude; (iii) fraud or embezzlement; or (iv) failure to comply with the
Standards of Integrity.


--------------------------------------------------------------------------------



dependent upon business results. This may be adjusted from time to time in
accordance with established plan procedures. There is no guarantee of payment
under the MICP, and any such payment will be contingent upon your establishment
and successful completion of goals and objectives.

          You will be a participant in the Long-Term Incentive Plan (LTIP) of
Enterprise and you will receive an initial grant of 50,000 shares of Restricted
Stock of Enterprise, subject to the approval of the Organization and
Compensation Committee of the Board. Under the LTIP, 20,000 shares will vest on
the third anniversary of your DOE. The remaining 30,000shares will vest on the
sixth anniversary of your DOE. All of the shares will vest in the event of your
death or total and permanent disability or, if your employment is terminated
without cause. You will be paid any dividends on the shares in cash. In
addition, long-term compensation opportunity is reviewed annually pursuant to
the terms of the LTIP. The first such review will take place in the first
quarter of 2007, and is expected to provide total value of approximately
$500,000. In the years thereafter, the number and form of LTIP grants
recommended in any given year will appropriately reflect your responsibilities
and ability to contribute to the long-term success of Enterprise.

          You are eligible for financial counseling on the same terms and
conditions as applied to other officers of PSEG. You are also eligible to
participate in the PSEG Deferred Compensation Plan For Certain Employees, which
allows you to defer all or a portion of your base pay and/or any incentive bonus
you may receive in any given year upon employment. You are also eligible for an
executive annual physical examination arranged through PSEG’s Medical
Department. In addition, you are eligible to receive thirty (30) vacation days
with pay beginning January 2, 2007.

 

 

 

 

•

You are eligible for those benefits available to associates of PSEG Power with a
similar date of hire generally, except as otherwise provided in this letter. In
addition, you are eligible for the following: You will be eligible to
participate in the Limited Supplemental Benefit Plan for Certain Employees of
Public Service Enterprise Group and its Subsidiaries (“the Limited Plan”)if you
remain employed by PSEG through January 16, 2013. Upon your retirement, The
Limited Plan will provide a target supplemental pension. For example, if you
complete 10 years of service with the Company upon your retirement, the Plan
will provide retirement income equal to 40% of your final average earnings less
the aggregate of 1) your actual pension provided by the Cash Balance Plan, b)
your vested Exelon pension at your DOE and c) your primary Social Security
benefit payable at normal retirement age. In addition, the Plan provides a
supplemental death benefit equal to 150% of base compensation if death occurs
while employed and before retirement.

 

 

 

 

•

Upon retirement (not before age 55 with at least five years of service), you
will be eligible for the same cost sharing provisions for retiree medical
coverage as those employees not currently eligible for Benefits 2000 (employed
prior to January 1996). To facilitate this benefit, upon your retirement, PSEG
Power will make a lump sum payment equal to the present value of the normal
employer contribution toward health and welfare benefits

2

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

in retirement, as if you were eligible for such benefits as a retiree. You will
make the same contributions as those made by a similarly situated employee
eligible for such benefits and employer contribution.

 

 

 

 

•

For the purpose of determining the duration of full-pay short-term temporary
disability benefits, as of your DOE, you will be treated as if you had ten
(10)years of service with PSEG.

A representative of the Human Resources Department from Compensation and
Benefits will meet with you at your convenience to explain in more detail the
provisions of the above plans. Please call Camille Valvano at 973-430-5879 to
arrange this meeting.

          The Company will provide you with a full size American made automobile
and shall provide the related maintenance, repairs, insurance and costs of
operation thereof.

          You are eligible for reimbursement under the Company’s relocation
policy for any future assignment or position with PSEG that would require you to
relocate.

          Your employment with PSEG is at-will and therefore you may be
discharged with or without cause and with or without notice at any time.

 

 

 

 

•

In the event that your employment is terminated without cause, except as
provided in the bullet below, you will be eligible those benefits attributed to
Key Managers under the Public Service Enterprise Group Incorporated Separation
Allowance Benefits Plan for Non-Represented Employees, except for those benefits
set forth in Section 4.1 of the Plan. In lieu of those benefit sprescribed in
Section 4.1, you will be eligible for a payment equaling one year of your then
base salary, plus that year’s target annual incentive

 

 

 

 

•

In the event that your employment is terminated without cause or pursuant to the
Change in Control provisions of the Key Executive Severance Plan of Public
Service Enterprise Group, Inc., then the provisions of that Plan, in which you
will be a Schedule B participant, will govern the severance to which you are
entitled.

 

 

 

          During the course of your employment, you will have access to and
become familiar with “Confidential Information” as defined below. You agree that
you will not, directly orindirectly, disclose or use any Confidential
Information, except as required in the course of your employment with PSEG
Nuclear or its affiliates and subsidiaries and consistent with their interests.
All files, records, documents, or recordings, electronic or otherwise,
containing or relating to Confidential Information, whether prepared by you or
otherwise coming into your possession, will remain the exclusive property of
PSEG Power or its affiliates and subsidiaries.

          As used herein, the term “Confidential Information” means all trade
secrets, proprietary and confidential business information belonging to, used
by, or in the possession of PSEG Power or its affiliates and subsidiaries, with
respect to their respective business

3

--------------------------------------------------------------------------------



strategies, plans and financial information, purchase or sale of property,
leasing, pricing sales programs-or-tactics, actual ‘or past sellers, purchasers,
lessees, lessors or customers, those with whom PSEG Power or its affiliates and
subsidiaries has begun negotiations for new business, costs, employee
compensation, marketing and development plans, inventions and technology,
whether such Confidential Information is oral, written or electronically
recorded or stored, except information in the public domain, information known
to you prior to your employment with PSEG Power, and information received by you
from sources other than PSEG Power or its affiliates and subsidiaries, without
obligation of confidentiality. This obligation survives the termination of your
employment with PSEG Power, regardless of the reason for that termination.

          You acknowledge and’ agree that in the event of a breach by you of any
of the confidentiality terms of this Agreement, PSEG will suffer irreparable
harm for which money damages are not an adequate remedy, and that, in the event
of such breach, PSEG will beentitled to obtain an order of a court of competent
jurisdiction for equitable relief from such breach, including, but not limited
to, temporary restraining orders and preliminary and/or permanent injunctions
against the breach of such agreements by you. Finally, you agree that you will
execute a Non-Compete and Non-Solicitation Agreement in the form annexed hereto,
as a condition of you employment in your new position.

          Notwithstanding any provision of this letter to the contrary, if you
are a “specified employee” as defined in Section 409A of the Internal Revenue
Code of 1986, as amended (“Code Section 409A”), you will not be entitled to any
payments upon a termination of your employment until the earlier of (i) the date
which is six months after your termination of employment for any reason other
than death or (ii) the date of your death. The provisions of this Section 8 will
only .apply if, and to the extent, required to comply with Code Section409A.

          If you (or your representative) inform the Company that any provision
of this letter would cause you to incur any additional tax or interest under
Code Section 409A or any regulations or Treasury guidance promulgated
thereunder, the Company will consider in good faith reforming such provision,
after consulting with you and receiving your approval (which will not be
unreasonably withheld); provided that the Company agrees to maintain, to the
maximum extent practicable, the original intent and economic benefit to you of
the applicable provision without violating the provisions of Code Section 409A.

          Any and all disputes arising out of or relating to this your
employment, other than an unemployment or workers’ compensation claim, will, at
the demand of either you or PSEG Power, whether made before or after the
institution of any legal proceeding, be resolved through binding arbitration
administered by the American Arbitration Association (AAA) in accordance with
the Employment Dispute Resolution Rules of the AAA and with the United States
Arbitration Act. The arbitration will be conducted in Newark, New Jersey before
one arbitrator. If the parties cannot agree on the arbitrator within 30 days
after the demand for arbitration then either party may request the AAA to select
an arbitrator, which selection will be deemed acceptable to both parties. To the
maximum extent practicable, the arbitration proceeding will be concluded within
180 days of filing the demand for arbitration with the AAA. The parties will
share all costs and fees of the arbitration equally, unless otherwise

4

--------------------------------------------------------------------------------



awarded by the arbitrator. Each party agrees to keep all such disputes and
arbitration proceedings strictly confidential ‘except for disclosure of
information required by law. Each party further agrees to abide by and perform
any award rendered by the arbitrator, and that a judgment of a court of
competent jurisdiction may be entered on the award.

          Your employment is governed by the laws of New Jersey, without
reference to any conflict of law rules or regulations. If a court finds any
provision of this letter to be invalid, unenforceable or void, such provision
will be severed from this letter and will not affect the validity or
enforceability of any other provision of set forth herein. Moreover, this letter
contains the entire agreement of the parties relating to the subject matter
hereof, and supersedes in its entirety any and all prior agreements,
understandings or representations relating to the subject matter discussed
herein, other than the non-compete and non-solicitation agreement attached. No
modifications to this agreement will be valid unless made in writing and signed
by both parties.

          As part of PSEG Power’s requirement for a work force that is free from
the influence of foreign chemical substances, this offer of employment is
conditional upon your successful completion of a medical examination which will
include definitive analysis of a freshly voided urine specimen for the presence
of commonly abused drugs, including marijuana. This offer is also conditional
upon a satisfactory background investigation and reference check.

          If the foregoing is in accordance with your understanding, please sign
the enclosed copy of this letter and return it to me.

 

 

 

Sincerely,

 

 

 

/s/ Margaret M. Pego

 

 

 

Margaret M. Pego

 

Vice President – Human Resources

 

 

Agreed to this 12th day

 

of December, 2006.

 

 

 

/s/ William Levis

 

--------------------------------------------------------------------------------

 

Attachments: Non-Compete and Non-Solicitation Agreement
Responsibilities of Corporate Officers and Directors

5

--------------------------------------------------------------------------------



1

NON-COMPETITION-SOLICITATION AGREEMENT

          In consideration of employment with Public Service Enterprise Group
Incorporated, or any subsidiary, affiliate or successor-in-interest thereof (the
“Company”), I agree to the following:

 

 

 

1.

Non-Compete

 

 

 

 

 

During my employment with the Company, I agree not to compete in any manner,
either directly or indirectly, whether for compensation or otherwise, with the
Company, or to assist any other person or entity, business or otherwise, to
compete with the Company. Further, during my employment with the Company, I
agree not to engage in other conduct, employment or business enterprise that is
in conflict with, may present an actual conflict with, or may appear to be in
conflict with or to present a conflict with, the Company without the prior
written permission of the Company. Such permission shall be by granted by the
President of Power or his superior only.

 

 

 

2.

Non-Solicitation

 

 

 

 

 

During my employment with the Company and for a period of 2 years following my
employment with the Company, I agree either on my own behalf or on behalf of any
other person or entity, business or otherwise, directly or indirectly, not: (i)
to hire, solicit, or encourage to leave the employ of the Company any person who
is then an employee of the Company; (ii) to solicit, entice away or divert any
person or entity who was or is then a customer or supplier of the Company or any
other person sharing a business relationship with the Company; or (iii) to
solicit, entice away or divert any person or entity who was identified as a
potential customer or supplier of the Company at the time I was an employee of
the Company and with respect to which I participated, directly or actively, in
providing, selling, attempting to sell, or delivering services of the Company.

 

 

 

3.

General

 

 

 

 

a.

This Agreement shall be governed by and in accordance with the laws of the State
of New Jersey and is being executed in the State of New Jersey. The laws of New
Jersey (including the choice of law rule of New Jersey) shall govern the
validity and interpretation of this Agreement as well as the performance by me
and the Company of our respective duties and obligations. Ally dispute or claim
relating to this Agreement shall be brought in a court of competent jurisdiction
in New Jersey, and I hereby agree and consent to personal jurisdiction in New
Jersey.

 

 

 

 

b.

This Agreement shall not in any way be construed as to change, alter or modify
the employment-at-will relationship between me and the Company.


--------------------------------------------------------------------------------



2

 

 

 

 

c.

If any provision or clause of this Agreement, or portion thereof, shall be held
by any court or other tribunal of competent jurisdiction to be illegal, void or
unenforceable in such jurisdiction, the remainder of such provisions shall not
thereby be affected and shall be given full effect, without regard to the
invalid portion. It is agreed that it is the intention of the parties to this
Agreement that if any court construes any provision or clause of this Agreement,
or any. portion thereof, to be illegal, void or unenforceable because of the
duration of such provision or the area or matter covered thereby, such court
shall reduce the duration, area, or matter of such provision and, in its reduced
form, such provision shall then be enforceable and shall be enforced.

 

 

 

 

d.

I agree that if subsequent to execution of this Agreement I am transferred to or
accept another position with any company affiliated with the Company, this
Agreement shall continue in effect and shall be deemed as having been
automatically assigned to such entity. Further, no change in assignment,
position, department, division, unit or location to which I am assigned shall in
any way affect the obligations under this Agreement. This Agreement shall not be
affected by any change in name of the Company, or any consolidation, merger,
acquisition or addition or deletion, and shall be automatically assigned to any
successor company of the Company, and continue in effect thereafter in
accordance with its terms.

 

 

 

 

e.

This Agreement shall inure to the benefit of the Company’s successors or assigns
and, as far as legally possible, shall be binding upon my heirs, legal
representations and assigns.

 

 

 

 

f.

This Agreement shall survive termination of my employment with the Company
irrespective of the reasons therefor.

 

 

 

 

g.

I acknowledge that: (i) I have read and understand this agreement; (ii) I fully
understand the limitations which it imposes on me; (iii) I have had the
opportunity to review this Agreement with the counsel of my choice; and (iv) I
have signed and entered into this Agreement voluntarily and of my own free will.

Acknowledged, accepted and agreed this 8th day of December, 2006.

 

 

Signature of Employee:

/s/ William Levis

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------